Citation Nr: 1546769	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  07-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for right leg superficial venous insufficiency with evidence of stasis dermatitis. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active air service from May 1970 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the appeal has since been transferred to the RO in Cheyenne, Wyoming.  

In March 2007, January 2008, December 2008, and December 2014, the RO granted the Veteran periods of convalescence from February 20, 2007 to March 30, 2007, from January 2, 2008 to February 28, 2008, from November 5, 2008 to December 31, 2008, and from September 30, 2014 to October 31, 2014, respectively.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's increased rating claim, in July 2015 the Veteran's physician reported that she had undergone further right leg surgery and would be unable to work from July 10, 2015 to August 10, 2015.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  A new examination is required to evaluate the current nature and severity of the Veteran's right leg disability after her latest surgery.

Additionally, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected right leg disability.  

The examiner should determine whether the Veteran's right leg disability has resulted in persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  The examiner should also determine whether the Veteran's right leg disability has resulted in massive board-like edema with pain at rest.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is unable to secure and follow a substantially gainful occupation due to her service connected disabilities.  The examiner must offer this opinion without regard to any impairment caused by nonservice connected disabilities.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


